
	
		I
		112th CONGRESS
		1st Session
		H. R. 3721
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Meehan (for
			 himself, Mr. Yoder,
			 Mr. Fattah, and
			 Mr. Andrews) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To authorize veterans’ treatment courts and encourage
		  services for veterans through drug courts under the Omnibus Crime Control and
		  Safe Streets Act of 1968.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Assistance for Lawful Understanding, Treatment, and
			 Education Act or the SALUTE Act.
		2.Grants for
			 veterans courts
			(a)Veterans and
			 drug courtsSection 2951 of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797u) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking and tribal drug courts and
			 inserting tribal drug courts, and veterans’ treatment courts and
			 programs (in accordance with subsection (d)); and
					(B)in paragraph (1),
			 by inserting , and over offenders who are veterans (in accordance with
			 subsection (d)), after problems; and
					(2)by adding at the
			 end the following new subsection:
					
						(d)Veterans
							(1)GrantsNotwithstanding
				any other provision of this part, grants for continuing judicial supervision
				over offenders who are veterans shall be used for—
								(A)developing,
				implementing, or enhancing veterans’ treatment courts or expanding operational
				mental health or drug courts to serve veterans to ensure that such courts
				effectively integrate substance abuse treatment, mental health treatment,
				sanctions and incentives, and transitional services, in a judicially supervised
				court setting with jurisdiction over offenders that have served in the United
				States military; and
								(B)programs that
				involve—
									(i)continuing
				judicial supervision over offenders with substance abuse or mental health
				problems who have served in the United States military; and
									(ii)the integrated
				administration of other sanctions and services, which shall include—
										(I)substance abuse
				and mental health treatment (such as treatment for depression and
				post-traumatic stress disorder) for each participant; and
										(II)diversion,
				probation, or other supervised release involving the possibility of
				prosecution, confinement, or incarceration based on noncompliance with program
				requirements or failure to show satisfactory progress.
										(2)DefinitionsFor
				the purposes of this section:
								(A)The term
				veteran means a person who served in the active military, naval,
				or air service, and who was discharged or released therefrom under conditions
				other than dishonorable.
								(B)The term
				veterans’ treatment court means a program designed to offer a
				collaborative rehabilitative approach for veterans in certain criminal justice
				proceedings.
								(3)ConsultationIn
				awarding grants in accordance with this subsection, the Attorney General shall
				consult with the Secretary of Veterans Affairs and any other appropriate
				officials.
							.
				(b)ReportsSection 2958 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u–7) is amended by
			 inserting before the period the following: , including data and an
			 evaluation report on the effectiveness of veterans’ treatment courts and
			 programs (as applicable).
			(c)Authorization of
			 appropriationsSection
			 1001(a)(25)(B) of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3793u(a)(25)(B)) is amended by adding at the end the following
			 new sentence: Of the sums remaining for this program in each fiscal year
			 after such reservation, the Attorney General shall reserve not less than 15
			 percent for veterans’ treatment courts and programs under part EE..
			
